DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 15 October 2020 have been fully considered but they are not persuasive.
As an initial matter, the examiner attempted to contact applicant’s representative on January 12th 2021 and January 26th 2021 for the purpose of proposing an examiner’s amendment in order to put the claims in condition for allowance.  However, no contact was able to be established.


Cronk teaches a system wherein an MSO network provides user access to external content sources.  The MSO network may act as both the bearer and authorizer network by receiving the content request from the user device, authorizing the user, and receiving the requested content from an external content source, and providing the content to the user device (Para. 91, 92, 100).   Alternatively, the MSO network may act as the authorizer network and a cellular service provider or wireless service provider may act as the bearer network (Fig. 2b, 2c; Para. 93).  
Cronk further teaches a system wherein “one or more MSO entities utilize the user login information to determine the identity of the user as a subscriber,” and the login request may include the IP address and MAC address; using the IP address and/or the MAC address to validate the request (Para. 61, 143).  The subscriber identifier is assigned to the user, (Para. 144), i.e. the IP address/MAC address has been registered and stored in association with the subscriber ID.  
Shatzkamer teaches receiving a request from a user device, wherein the request includes a username and a network address associated with a user and the network address may include a private or public IP address.  The network address is used to retrieve the IMSI, i.e. the UID, of the user device and the IMSI is used to retrieve the subscriber ID, i.e. receiving a registration request, wherein the request includes the UID of the user device and the network address of the user device; using the UID(IMSI) to determine an existing subscriber ID.  A mobile service provider provides the network i.e. storing the subscriber ID in association with the IP address.  
Kim teaches performing a registration process that includes an electrical device providing an internal IP address, an external IP address, and a MAC address of the electrical device (Para. 32-34), i.e. receiving a registration request, wherein the request comprises an IP address of the device and a UID(MAC address) of the device.  Subsequently, a request for information is received from an internal client computer, wherein the request includes the external source IP address that is the same as the external IP address in the registration (Para. 34, 35).
Cholas teaches a registration process wherein a device, such as a CPE, STB, or a portable media device, may be registered by associating the device’s IP address with the subscriber ID.  The device’s MAC address, IP address, and/or other device identification information, as well as user premise information, such as the subscriber account number, user password, or premise IP address, may be entered by the user or entered automatically, and storing the entered information in a white list (Fig. 2A, el. 203; Para. 111, 133, 134).  The white list of Fig. 2A shows each device ID associated with the premises ID and may include both a device IP address and a premises IP address (Para. 111), i.e. receiving a registration request, originating from a set-top box, the request comprising an IP address and a UID(MAC address) of STB.  

Cholas also teaches a system wherein the user may have multiple devices at the user’s premises.  The devices may each communicate with the head-end separately, (Fig. 2), or they may communicate to the head-end via the set-top box (Fig. 2C, Para. 130).
Rouse (newly cited) teaches registering a modem with the service provider and obtaining an IP address from the service provider, wherein the internet service provider may be separate from the cable service provider (Para. 63, 66).
Rouse further teaches maintaining a mapping of the customer account and the STB ID, wherein the mapping is established when the STB was originally registered (Para. 34, 47) and identifying the user account and the STB ID and creating an EMT table entry with the STB ID, account information, and the IP address (Para. 64, 66, 71).
In particular, Cronk teaches the subscriber ID may be determined at least in part via the MAC address(UID) associated with the request.  Shatzkamer teaches utilizing the IMSI(UID) to determine the existing subscriber ID and then storing a mapping of the IP address, IMS, and subscriber ID.  Kim teaches registering the internal IP address, external IP address, and the MAC address of the device.  Cholas teaches a registration process wherein an STB may be registered by associating the STB’s IP address with 

It should be noted that regarding the “existing subscriber ID” of the independent claims, it is unclear as to how the subscriber ID is “existing.”  For instance, it is not clear as to whether the limitation is implying that the ID was previously created by the second service provider.  Using the broadest reasonable interpretation of the claims, the subscriber ID may be “existing” if the ID number has ever been used or written previously by anyone or anything.  The examiner suggests providing clarification as to what is included in the subscriber ID and how it is “existing.”

Therefore, the aforementioned limitations are taught by the combination of the given references.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, page 12, lines 16-18, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, a proper motivation to combine Cholas, Shatzkamer, and Kim with Cronk has been provided in the rejection below, i.e. “using the known method of registering a device through a set-top box internet connection and mapping the device’s IP address and MAC address and premises IP address to the account number and other authorized device addresses, as taught by Cholas, in combination with the service authorization system of Cronk in view of Shatzkamer in view of Kim, for the purpose of ensuring that only authorized devices gain access to services, and that unauthorized devices are detected quickly and efficiently and prevented (Cholas-Para. 10).”  The motivation was taken directly from the disclosure of Cholas.  Furthermore, the combination ensures that only authorized devices gain access to services, and that unauthorized devices are detected quickly and efficiently and prevented using the known method of registering a device through a set-top box internet connection and mapping the device’s IP address and MAC address to the account number and other authorized device addresses, as taught by Cholas.  In other words, the motivation to combine utilizes the elements not disclosed in Cronk, Shatzkamer, and Kim to ensure that only authorized devices gain access to services, and that unauthorized devices are detected quickly and efficiently and prevented.  Therefore, the combination is valid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-17, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cronk et al. (US 2012/0011567) in view of Shatzkamer et al. (US 2015/0019746) in view of Kim et al. (US 2012/0254961) in view of Cholas et al. (US 2011/0107436) and further in view of Rouse et al. (US 2011/0191811).
Regarding claim 1, Cronk teaches a method for authorizing a requesting computing device, e.g. a PMD or a CPE (Fig. 2, el. 106, 107; Para. 41), for accessing a network service comprising:
registering a subscriber comprising:
receiving a registration request, the registration request received via a network of a first service provider providing internet service, the registration request comprising an IP address and a unique identifier (UID) of a set-top box, e.g. performing an account creation process, wherein the device IP address and MAC address is provided and a subscriber GUID is assigned to the user; utilizing a cellular or wireless service provider network to perform the registration (Fig. 2b, 2c; Para. 93, 103, 141-144); 
e.g. determining the subscriber GUID based at least in part on a device ID associated with the request such as the MAC address; the CPE/set-top box is an MSO-network device (Para. 61, 91, 141-144); 
storing the determined subscriber ID in association with the IP address of the registration request in a data store, e.g. correlating the IP address, MAC address, and subscriber GUID (Para. 61, 115, 143, 144, 167); 
subsequent to registering the subscriber, receiving a network service request, originating from the requesting computing device, and having a requesting IP address, e.g. utilizing a device to request access to protected content (Para. 57, 91, 150);
accessing the data store to determine the subscriber ID stored in the data store in association with the requesting IP address of the received service request, e.g. the device’s IP address is correlated to one or more subscriber MSO accounts and the MSO account information is used to determine the subscriber identity (Para. 61, 143, 144, 151, 175, 207, 240);
determining authorization of the subscriber ID for accessing the requested network service using the computing device, e.g. using the subscriber identity to retrieve the subscriber’s service account details (Para. 207-210, 240); and
e.g. providing access to the requested content (Para. 114, 210).
Cronk does not clearly teach an IP address assigned by the first service provider; receiving a registration request, originating from a set-top box, the registration request received via a network of a first service provider providing internet service; determining an existing subscriber ID of the subscriber to a service provided by a second service provider different from the first service provider by using the UID of the set-top box received in the registration request to retrieve the subscriber ID of the subscriber having previously been assigned the set-top box with the UID by the second service provider; and subsequent to registering the subscriber, receiving a network service request, originating from the requesting computing device, and having a requesting IP address that is the same IP address of the registration request.
Shatzkamer teaches determining an existing subscriber ID of a subscriber to a service provided by a second service provider different from a first service provider by using a UID of a device to retrieve the subscriber ID of the subscriber, e.g. receiving a request from a user device, wherein the request includes a username and a network address associated with a user; the network address may include a private or public IP address; a mobile service provider provides the network service and a third-party service provider (Para. 60); using the network address to retrieve the IMSI of the user device; using the IMSI to retrieve the subscriber ID (Para. 61); and
e.g. storing a mapping of the username, subscriber ID, and IMSI (Para. 61); caching the mapping of the username and externally understood IP address to the subscriber ID, IMSI, and mobile network-understood IP address (Para. 62); Note:  the externally understood IP address and the mobile network-understood IP address would be the same if the NAT is not being utilized (Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cronk to include determining an existing subscriber ID of the subscriber to a service provided by a second service provider different from the first service provider by using the UID of the set-top box received in the registration request to retrieve the subscriber ID of the subscriber having previously been assigned the set-top box with the UID by the second service provider, using the known method of using the IMSI to retrieve the subscriber ID, storing a mapping of the username, subscriber ID, and IMSI, and caching the mapping of the username and externally understood IP address to the subscriber ID, IMSI, and mobile network-understood IP address, as taught by Shatzkamer, in combination with the service authorization system of Cronk, for the purpose of providing a linking between information associated with the different service providers by utilizing the set-top box’s unique identifier to determine the subscriber information associated with the set-top box without requiring the user to manually enter the set-top box’s registration information.  

Kim teaches receiving a registration request, originating from a device, i.e. an electrical device (Fig. 1, el. 110), the registration request comprising an IP address or a unique identifier (UID) of the device, e.g. performing a registration process that includes the electrical device providing an internal IP address, an external IP address, and a MAC address of the electrical device (Para. 32-34); and
subsequent to registering the subscriber, receiving a network service request, originating from a requesting computing device, i.e. an internal client computer (Fig. 1, el. 130), and having a requesting IP address that is the same IP address of the registration request, e.g. receiving a request for information from the internal client computer, wherein the request includes the external source IP address that is the same as the external IP address in the registration (Para. 34, 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cronk in view of Shatzkamer to include subsequent to registering the subscriber, receiving a 
Cronk in view of Shatzkamer in view of Kim does not clearly teach an IP address assigned by the first service provider; receiving a registration request, originating from a set-top box, the registration request received via a network of a first service provider providing internet service.
Cholas teaches registering a subscriber comprising:
receiving a registration request, originating from a set-top box, e.g. a CPE (Fig. 2, el. 106; Para. 60) or a set-top box (Fig. 2C, el. 208), the registration request received via a network providing internet service, the registration request comprising an IP address or a unique identifier (UID) of the set-top box, e.g. performing a registration process, wherein the device IP address or MAC address is provided with the premises IP address or subscriber account number (Para. 111, 115, 130, 133, 151-153);
determining an existing subscriber ID of the subscriber to a service by using the UID of the set-top box received in the registration request, the set-top box with the UID having been previously assigned to the subscriber with the e.g. the CPE MAC, IP address, or account number; leasing the CPE from the MSO (Para. 111, 133, 134, 151-153);
storing the determined subscriber ID in association with the IP address of the registration request, e.g. storing the device IP address in association with the subscriber ID within a white list (Para. 111, 114, 118, 119, 151-153);
subsequent to registering the subscriber, receiving a network service request, originating from the requesting computing device, and having a requesting IP address that is the same IP address of the registration request, e.g. utilizing a device to request access to data, wherein the request includes unique device identification such as the MAC address or IP address and the account number, and subscriber premises information, such as the subscriber account number or the premises IP address (Para. 111, 118-121, 137, 138, 151-153);
accessing the data store to determine the subscriber ID stored in the data store in association with the requesting IP address of the received service request, e.g. comparing the identification data and account number to the identification data and account number stored in the white list (Para. 151-153);
determining authorization of the subscriber ID for accessing the requested network service using the computing device, e.g. determining device approval (Para. 137, 138, 152); and
providing the requested network service to the requesting computing device over the network based on the determined authorization, e.g. providing the requested data (Para. 137, 138, 152).

Cronk in view of Shatzkamer in view of Kim in view of Cholas does not explicitly teach an IP address assigned by the first service provider.
Rouse teaches registering a subscriber comprising:
receiving a registration request, originating from a device, the registration request received via a network of a first service provider providing internet service, the registration request comprising an IP address assigned by the first service provider, e.g. registering a modem with the service provider and obtaining an IP address from the service provider (Para. 66), wherein the internet service provider may be separate from the cable service provider (Para. 63);
determining an existing subscriber ID of the subscriber to a service provided by a second service provider different from the first service provider by e.g. maintaining a mapping of the customer account and the STB ID, wherein the mapping is established when the STB was originally registered (Para. 34, 47); identifying the user account and the STB ID and creating an EMT table entry with the STB ID, account information, and the IP address (Para. 64, 66, 71);
storing the determined subscriber ID in association with the IP address of the registration request in a data store, e.g. creating an EMT table entry with the STB ID, account information, and the IP address (Para. 64, 66, 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cronk in view of Shatzkamer in view of Kim in view of Cholas to include an IP address assigned by the first service provider, using the known method of registering a modem with the service provider and obtaining an IP address from the service provider, wherein the internet service provider may be separate from the cable service provider, maintaining a mapping of the customer account and the STB ID, wherein the mapping is established when the STB was originally registered, identifying the user account and the STB ID and creating an EMT table entry with the STB ID, account information, and the IP address, as taught by Rouse, in combination with the service authorization system of Cronk in view of Shatzkamer in view of Kim in view of Cholas, for the purpose of providing a more 

Regarding claim 2, Cronk in view of Shatzkamer in view of Kim in view of Cholas in view of Rouse teaches wherein determining the subscriber ID stored in the data store in association with the requesting IP address comprises:
determining an account ID associated with the requesting IP address, e.g. the device’s IP address is correlated to one or more subscriber MSO accounts (Cronk-Para. 61, 143, 144, 151, 175, 207, 240); and
determining the subscriber ID associated with the account ID, e.g. the MSO account information is used to determine the subscriber identity (Cronk-Para. 61, 143, 144, 151, 175, 207, 240).

Regarding claim 3, Cronk in view of Shatzkamer in view of Kim in view of Cholas in view of Rouse teaches wherein a policy and charging rules function (PCRF) device determines the account ID associated with the requesting IP address, e.g. the device’s IP address is correlated to one or more subscriber MSO accounts (Cronk-Para. 61, 143, 144, 151, 175, 207, 240); sending a request to a PCRF, wherein the request includes the mobile network user identifier and the PCRF matches a user profile or plan associated with the user (Shatzkamer-Para. 80).


determining a service account ID associated with the subscriber ID, e.g. using the subscriber identity to retrieve the subscriber's account information (Cronk-Para. 208, 209); and
determining authorization of the service account ID for the requested service, e.g. determining whether the subscriber is authorized for the requested content using the account details (Cronk-Para. 209, 210).

Regarding claim 12, Cronk in view of Shatzkamer in view of Kim in view of Cholas in view of Rouse teaches wherein providing the requested network service to the requesting computing device over the network based on the determined authorization comprises:  providing the requesting computing device authorization data required by the computing device to access the requested service, e.g. utilizing public/private key pairing (Cronk-Para. 126, 127, 210, 211).

Regarding claim 13, Cronk in view of Shatzkamer in view of Kim in view of Cholas in view of Rouse teaches wherein providing the requested network service to the requesting computing device over the network based on the determined authorization comprises:  providing the requested service to the requesting computing device, e.g. providing access to the requested content (Cronk-Para. 114, 210).

Regarding claim 14, the claim is analyzed with respect to claim 1.  Cronk in view of Shatzkamer in view of Kim in view of Cholas in view of Rouse further teaches a computing server, e.g. an MSO (Cronk-Fig. 2, el. 221), for authorizing a computing device, e.g. a PMD or a CPE (Cronk-Fig. 2, el. 106, 107; Para. 41), for accessing a network service comprising:
a network connection for coupling the computing device to a network, i.e. a network interface (Cronk-Para. 51, 258, 259);
a memory unit for storing data and instructions, i.e. storage (Cronk-Para. 258);
a processing unit for executing instructions stored in the memory unit, i.e. a processor (Cronk-Para. 258), when executed by the processing unit, the instructions configuring the computing device.

Regarding claim 15, Cronk in view of Shatzkamer in view of Kim in view of Cholas in view of Rouse teaches wherein determining the subscriber ID stored in the data store in association with the requesting IP address comprises:
determining an account ID associated with the requesting IP address, e.g. the device’s IP address is correlated to one or more subscriber MSO accounts (Cronk-Para. 61, 143, 144, 151, 175, 207, 240); and
determining the subscriber ID associated with the account ID, e.g. the MSO account information is used to determine the subscriber identity (Cronk-Para. 61, 143, 144, 151, 175, 207, 240).

Regarding claim 16, Cronk in view of Shatzkamer in view of Kim in view of Cholas in view of Rouse teaches wherein a policy and charging rules function (PCRF) device determines the account ID associated with the requesting IP address, e.g. the device’s IP address is correlated to one or more subscriber MSO accounts (Cronk-Para. 61, 143, 144, 151, 175, 207, 240); sending a request to a PCRF, wherein the request includes the mobile network user identifier and the PCRF matches a user profile or plan associated with the user (Shatzkamer-Para. 80).

Regarding claim 17, Cronk in view of Shatzkamer in view of Kim in view of Cholas in view of Rouse teaches wherein determining authorization of the subscriber ID for the requested service comprises:
determining a service account ID associated with the subscriber ID, e.g. using the subscriber identity to retrieve the subscriber's account information (Cronk-Para. 208, 209); and
determining authorization of the service account ID for the requested service, e.g. determining whether the subscriber is authorized for the requested content using the account details (Cronk-Para. 209, 210).

Regarding claim 25, Cronk in view of Shatzkamer in view of Kim in view of Cholas in view of Rouse teaches wherein providing the requested network service to the requesting computing device over the network based on the e.g. utilizing public/private key pairing (Cronk-Para. 126, 127, 210, 211).

Regarding claim 26, Cronk in view of Shatzkamer in view of Kim in view of Cholas in view of Rouse teaches wherein providing the requested network service to the requesting computing device over the network based on the determined authorization comprises:  providing the requested service to the requesting computing device, e.g. providing access to the requested content (Cronk-Para. 114, 210).

Regarding claim 27, the claim is analyzed with respect to claims 1 and 14.  

Allowable Subject Matter
Claims 10, 11, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the limitations of claims 10, 11, 23, and 24 in combination with the limitations of the 
For example, the cited references—Cronk, Shatzkamer, Kim, Cholas, Rouse, and Ohkawa—do not singly or in obvious combination teach a mobile television service and determining authorization comprises receiving a list of channels the requesting computing device is authorized to view in combination with the limitations of the respective base and intervening claims.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jungck (US 2011/0060845) – Jungck discloses utilizing the source IP address to determine whether the user account is registered and then determine the unique identifier associated with the user (Para. 87, 88).

Cooper et al. (US 2007/0022469) – Cooper discloses a client device, e.g. an STB, obtains an IP address from the CPE, utilizes the IP address to determine the physical connection identity, and stores the subscriber information and associated physical connection identification (Para. 58, 59, 63).

Garcia Martin et al. (US 2015/0043430) – Garcia Martin discloses obtaining the internal IP address and port based on a mapping of the external IP address and the internal IP address, issuing a lookup subscriber request message to a PCRF, wherein 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





17 February 2021

/Jeremy S Duffield/Primary Examiner, Art Unit 2498